DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recites the limitation “an entrance position in the entrance”; however, it is unclear whether “an entrance position in the entrance” is the same or different position as previously recited “a position of an entrance”.
Claim 2 recites the limitation “when an assessment has been made that the exit is present in an area to the left of a front-facing direction of the entrance, the entrance position is set to the left of a widthwise center position of the entrance; and when an assessment has been made that the exit is present in an area to the right of the front-facing direction of the entrance, the entrance position is set to the right of the widthwise center position of the entrance”. It is unclear whether “widthwise center position” is the same position or different position than a widthwise position of the host vehicle within a lane as an entrance position introduced in claim 1.

Claim(s) 2-4, 9-10 recites the limitation "the left".  There is insufficient antecedent basis for this limitation in the claim.  
Claim(s) 9, 10 recites the limitation "the widthwise center position".  There is insufficient antecedent basis for this limitation in the claim.  Further it is unclear whether “the widthwise center position” is the same position or different position than a widthwise position of the host vehicle within a lane as an entrance position.
The term “high degree” in claim 10 is a relative term which renders the claim indefinite. The term “high degree” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 11 recites the limitation smoothly. The term “smoothly” in claim 11 is a relative term which renders the claim indefinite. The term “smoothly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of the limitation “wherein assessing whether a lane change toward the entrance position can be smoothly executed by the time the host vehicle arrives at the entrance when the entrance position has been set to a position deviated from an extension line extending along the travel roadway from the current position of the host vehicle” is unclear.
Claim 11 recites the limitation "the time".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites a method and device for assessing whether the host vehicle has arrived at a roundabout having a circulatory roadway to which three or more radial roadways are connected; specifying a position of an entrance where the host vehicle is to enter the circulatory roadway and specifying a position of an exit where the host vehicle is to exit the circulatory roadway when an assessment has been made that the host vehicle has arrived at the roundabout; setting a widthwise position of the host vehicle within a lane as an entrance position in the entrance based on a positional relationship between the entrance and the exit; setting a target travel position leading to the widthwise position; and executing the driving assist control so that the host vehicle travels along the target travel position.
The limitations of assessing whether a host vehicle has arrived at a roundabout, specifying a position of an entrance and exit of the circulatory roadway, setting a widthwise position of the vehicle within the lane, setting a target travel position leading to the widthwise position, as drafted, is a process and system, that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “controller” and “executing the driving assist control so 
This judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements—using a controller to perform the “assessing”, “specifying”, “setting” steps.  The controller are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer components.  Further, Applicant’s specification describes the “executing the driving assist control so that the host vehicle travels along the target travel position” to include presenting the information to the driver e.g., display, by a voice, etc. (see at least Applicant’s specification [0170]).  The displaying information (i.e., driving assist control) is recited at a high level of generality (i.e., as a general means of executing the driving assist control so that the host vehicle travels along the target travel position), and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims 1-12 are directed to an abstract idea.
Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function; accordingly, a conclusion that the displaying (executing the driving assist control) step is well-understood, routine, conventional activity is supported under Berkheimer.  Further, US 20070150182 (“Okusa”) discloses guidance see at least [0045]. In addition, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claims 1-12 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20070150182 (“Okusa”) in view of US 20200257301 (“Weiser”).
As per claim(s) 1, 12, Okusa discloses a method for driving assist performed using a controller that calculates a travel route over which a host vehicle is caused to travel and executes a driving assist control based on the travel route, the driving assist method comprising: 
the host vehicle has arrived at a roundabout having a circulatory roadway to which three or more radial roadways are connected (see at least abstract, [0043]-[0044]); 
specifying a position of an entrance where the host vehicle is to enter the circulatory roadway (see at least abstract, [0055]-[0057]: When the judgments are made that the entry road 20d has two or more traffic lanes, and that the optimum outlet is on the right side 20a of the roundabout 20 as shown in FIG. 5(a), or on the far side 20b of the roundabout 20 as shown in FIG. 5(b), the vehicle navigation apparatus informs the driver about the optimum traffic lane of the entry road 20d to ensure that the automotive vehicle travels along the right side lane of the entry road 20d and the outward turning lane of the roundabout 20.) and 

setting an entrance position in the entrance based on a positional relationship between the entrance and the exit (see at least abstract, [0055]-[0057]: When the judgments are made that the entry road 20d has two or more traffic lanes, and that the optimum outlet is on the right side 20a of the roundabout 20 as shown in FIG. 5(a), or on the far side 20b of the roundabout 20 as shown in FIG. 5(b), the vehicle navigation apparatus informs the driver about the optimum traffic lane of the entry road 20d to ensure that the automotive vehicle travels along the right side lane of the entry road 20d and the outward turning lane of the roundabout 20. When, on the other hand, the judgments are made that the entry road 20d has two or more traffic lanes, and that the optimum outlet is on the left side 20c of the roundabout 20 as shown in FIG. 5(c), or on the near side 20d of the roundabout 20 as shown in FIG. 5(d), the vehicle navigation apparatus informs the driver about the optimum traffic lane of the entry road 20d to ensure that the automotive vehicle travels along the left side lane of the entry road 20d and the inward turning lane of the roundabout 20); and 
executing the driving assist control so that the host vehicle travels along the entrance position (see at least abstract, [0045]: guide information informing section 16 is adapted to 
	Nambata does not explicitly disclose assessing whether the host vehicle has arrived; setting a widthwise position of the host vehicle within a lane as an entrance position in the entrance based on a positional relationship between the entrance and the exit; setting a target travel position leading to the widthwise position. 
However, Weiser teaches assessing whether the host vehicle has arrived at a roundabout having a circulatory roadway (see at least abstract, [0424]: as the host vehicle approaches traffic circle 4301, the navigational processors may receive a first directional indicator 4305/distance estimate 4307 pair that may assist the processor(s) in determining an appropriate planned trajectory for entering the traffic circle); 
setting a widthwise position of the host vehicle within a lane as an entrance position in the entrance based on a positional relationship between the entrance and the exit (see at least abstract, [0423]-[0426]: navigational processor(s) may generate planned trajectories for the host vehicle based on inputs in addition to received directional indicator/distance estimate pairs. In some embodiments, for example, a planned trajectory may be based on host vehicle speed, host vehicle acceleration, or any other suitable parameter value; navigational processors may receive a first directional indicator 4305/distance estimate 4307 pair that may assist the processor(s) in determining an appropriate planned trajectory for entering the traffic circle. For example, first directional indicator 4305/distance estimate 4307 pair may suggest that at a distance ahead of about 5 meters, the host vehicle should achieve a heading direction of about 45 degrees relative to its current heading direction); 

executing the driving assist control so that the host vehicle travels along the target travel position (see at least abstract, [0424]: as the host vehicle approaches traffic circle 4301, the navigational processors may receive a first directional indicator 4305/distance estimate 4307 pair that may assist the processor(s) in determining an appropriate planned trajectory for entering the traffic circle, Fig. 43).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Okusa by incorporating assessing whether the host vehicle has arrived; setting a widthwise position of the host vehicle within a lane as an entrance position in the entrance based on a positional relationship between the entrance and the exit; setting a target travel position leading to the widthwise position as taught by Weiser in order to provide sufficient information for entering a traffic circle, navigating around a traffic circle, and achieving suitable orientation for exiting at an intended location from the traffic circle (see at least Weiser [0432]).


when an assessment has been made that the exit is present in an area to the left of a front-facing direction of the entrance, the entrance position is set to the left of a widthwise center position of the entrance (see at least abstract, [0055]-[0057]: When the judgments are made that the entry road 20d has two or more traffic lanes, and that the optimum outlet is on the right side 20a of the roundabout 20 as shown in FIG. 5(a), or on the far side 20b of the roundabout 20 as shown in FIG. 5(b), the vehicle navigation apparatus informs the driver about the optimum traffic lane of the entry road 20d to ensure that the automotive vehicle travels along the right side lane of the entry road 20d and the outward turning lane of the roundabout 20. When, on the other hand, the judgments are made that the entry road 20d has two or more traffic lanes, and that the optimum outlet is on the left side 20c of the roundabout 20 as shown in FIG. 5(c), or on the near 
when an assessment has been made that the exit is present in an area to the right of the front-facing direction of the entrance, the entrance position is set to the right of the widthwise center position of the entrance (see at least abstract, [0055]-[0057]: When the judgments are made that the entry road 20d has two or more traffic lanes, and that the optimum outlet is on the right side 20a of the roundabout 20 as shown in FIG. 5(a), or on the far side 20b of the roundabout 20 as shown in FIG. 5(b), the vehicle navigation apparatus informs the driver about the optimum traffic lane of the entry road 20d to ensure that the automotive vehicle travels along the right side lane of the entry road 20d and the outward turning lane of the roundabout 20. When, on the other hand, the judgments are made that the entry road 20d has two or more traffic lanes, and that the optimum outlet is on the left side 20c of the roundabout 20 as shown in FIG. 5(c), or on the near side 20d of the roundabout 20 as shown in FIG. 5(d), the vehicle navigation apparatus informs the driver about the optimum traffic lane of the entry road 20d to ensure that the automotive vehicle travels along the left side lane of the entry road 20d and the inward turning lane of the roundabout 20).

As per claim 3, Okusa discloses assessing whether the entrance has two lanes lined up in a width direction (see at least abstract, [0055]-[0057]: When the judgments are made that the entry road 20d has two or more traffic lanes, and that the optimum outlet is on the right side 20a of the roundabout 20 as shown in FIG. 5(a), or on the far side 20b of the roundabout 20 as shown 
when an assessment has been made that the entrance has two lanes lined up in the width direction, the setting of the entrance position is performed based on the relative positional relationship between the entrance and the exit; when an assessment has been made that the exit is present in the area to the left of the front-facing direction of the entrance or in the front-facing direction of the entrance, the entrance position is set in a left lane (see at least abstract, [0055]-[0057]: When the judgments are made that the entry road 20d has two or more traffic lanes, and that the optimum outlet is on the right side 20a of the roundabout 20 as shown in FIG. 5(a), or on the far side 20b of the roundabout 20 as shown in FIG. 5(b), the vehicle navigation apparatus informs the driver about the optimum traffic lane of the entry road 20d to ensure that the automotive vehicle travels along the right side lane of the entry road 20d and the outward turning lane of the roundabout 20. When, on the other hand, the judgments are made that the entry road 20d has two or more traffic lanes, and that the optimum outlet is on the left side 20c of the roundabout 20 as shown in FIG. 5(c), or on the near side 20d of the roundabout 20 as shown in FIG. 5(d), the vehicle navigation apparatus informs the driver about the optimum traffic lane of 
when an assessment has been made that the exit is present in the area to the right of the front-facing direction of the entrance, the entrance position is set in a right lane (see at least abstract, [0055]-[0057]: When the judgments are made that the entry road 20d has two or more traffic lanes, and that the optimum outlet is on the right side 20a of the roundabout 20 as shown in FIG. 5(a), or on the far side 20b of the roundabout 20 as shown in FIG. 5(b), the vehicle navigation apparatus informs the driver about the optimum traffic lane of the entry road 20d to ensure that the automotive vehicle travels along the right side lane of the entry road 20d and the outward turning lane of the roundabout 20. When, on the other hand, the judgments are made that the entry road 20d has two or more traffic lanes, and that the optimum outlet is on the left side 20c of the roundabout 20 as shown in FIG. 5(c), or on the near side 20d of the roundabout 20 as shown in FIG. 5(d), the vehicle navigation apparatus informs the driver about the optimum traffic lane of the entry road 20d to ensure that the automotive vehicle travels along the left side lane of the entry road 20d and the inward turning lane of the roundabout 20). 

As per claim(s) 7, Okusa discloses assessing whether a traffic signal controlling entry to the circulatory roadway is provided (see at least abstract, [0055]-[0058]: When the judgments are made that there is a traffic signal 31 on the entry road 20d as shown in FIG. 6, and that the optimum outlet is on the right side 20a of the roundabout 20 as shown in FIG. 6(a), or on the far side 20b of the roundabout 20 as shown in FIG. 6(b), the vehicle navigation apparatus informs the driver about the optimum traffic lane of the roundabout 20 to ensure that the automotive vehicle travels along the outward turning lane of the roundabout 20. When, on the other hand, 
when an assessment has been made that the traffic signal is provided, the setting of the entrance position is performed based on the relative positional relationship between the entrance and the exit (see at least abstract, [0055]-[0058]: When the judgments are made that there is a traffic signal 31 on the entry road 20d as shown in FIG. 6, and that the optimum outlet is on the right side 20a of the roundabout 20 as shown in FIG. 6(a), or on the far side 20b of the roundabout 20 as shown in FIG. 6(b), the vehicle navigation apparatus informs the driver about the optimum traffic lane of the roundabout 20 to ensure that the automotive vehicle travels along the outward turning lane of the roundabout 20. When, on the other hand, the judgments are made that there is a traffic signal 31 on the entry road 20d as shown in FIG. 6, and that the optimum outlet is on the left side 20c of the roundabout 20 as shown in FIG. 6(c), or on the near side 20d of the roundabout 20 as shown in FIG. 6(d), the vehicle navigation apparatus informs the driver about the optimum traffic lane of the roundabout 20 to ensure that the automotive vehicle travels along the inward turning lane of the roundabout 20); and 
when an assessment has been made that the exit is present in the front-facing direction of the entrance, the entrance position can be set to any position (see at least abstract, [0055]-[0058]: When the judgments are made that the entry road 20d has two or more traffic lanes, and that the optimum outlet is on the right side 20a of the roundabout 20 as shown in FIG. 5(a), or on the far side 20b of the roundabout 20 as shown in FIG. 5(b), the vehicle navigation apparatus informs .

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okusa in view of Weiser, and further in view of US 20020076276 (“Troemel”).
As per claim(s) 4, Okusa discloses when an assessment has been made that the exit is present in the area to the left of the front-facing direction of the entrance, the entrance position is set in a left-end lane (see at least abstract, [0055]-[0057]: When the judgments are made that the entry road 20d has two or more traffic lanes, and that the optimum outlet is on the right side 20a of the roundabout 20 as shown in FIG. 5(a), or on the far side 20b of the roundabout 20 as shown in FIG. 5(b), the vehicle navigation apparatus informs the driver about the optimum traffic lane of the entry road 20d to ensure that the automotive vehicle travels along the right side lane of the entry road 20d and the outward turning lane of the roundabout 20. When, on the other hand, the judgments are made that the entry road 20d has two or more traffic lanes, and that the optimum outlet is on the left side 20c of the roundabout 20 as shown in FIG. 5(c), or on the near side 20d of the roundabout 20 as shown in FIG. 5(d), the vehicle navigation apparatus informs the driver about the optimum traffic lane of the entry road 20d to ensure that the automotive vehicle travels along the left side lane of the entry road 20d and the inward turning lane of the roundabout 20); 
when an assessment has been made that the entrance has two lanes lined up in the width direction, the setting of the entrance position is performed based on the relative positional relationship between the entrance and the exit; when an assessment has been made that the exit is present in the area to the left of the front-facing direction of the entrance or in the front-facing 
when an assessment has been made that the exit is present in the area to the right of the front-facing direction of the entrance, the entrance position is set in a right-end lane (see at least abstract, [0055]-[0057]: When the judgments are made that the entry road 20d has two or more traffic lanes, and that the optimum outlet is on the right side 20a of the roundabout 20 as shown in FIG. 5(a), or on the far side 20b of the roundabout 20 as shown in FIG. 5(b), the vehicle navigation apparatus informs the driver about the optimum traffic lane of the entry road 20d to ensure that the automotive vehicle travels along the right side lane of the entry road 20d and the outward turning lane of the roundabout 20. When, on the other hand, the judgments are made that the entry road 20d has two or more traffic lanes, and that the optimum outlet is on the left side 20c of the roundabout 20 as shown in FIG. 5(c), or on the near side 20d of the roundabout 20 as shown in FIG. 5(d), the vehicle navigation apparatus informs the driver about the optimum 
when an assessment has been made that the exit is present in the front-facing direction of the entrance, the entrance position is set in a lane between the left-end lane and the right- end lane (see at least abstract, [0055]-[0057]: When the judgments are made that the entry road 20d has two or more traffic lanes, and that the optimum outlet is on the right side 20a of the roundabout 20 as shown in FIG. 5(a), or on the far side 20b of the roundabout 20 as shown in FIG. 5(b), the vehicle navigation apparatus informs the driver about the optimum traffic lane of the entry road 20d to ensure that the automotive vehicle travels along the right side lane of the entry road 20d and the outward turning lane of the roundabout 20. When, on the other hand, the judgments are made that the entry road 20d has two or more traffic lanes, and that the optimum outlet is on the left side 20c of the roundabout 20 as shown in FIG. 5(c), or on the near side 20d of the roundabout 20 as shown in FIG. 5(d), the vehicle navigation apparatus informs the driver about the optimum traffic lane of the entry road 20d to ensure that the automotive vehicle travels along the left side lane of the entry road 20d and the inward turning lane of the roundabout 20). 
Okusa does not explicitly disclose assessing whether the entrance has three or more lanes lined up in the width direction; when an assessment has been made that the entrance has three or more lanes lined up in the width direction, the setting of the entrance position is performed based on the relative positional relationship between the entrance and the exit.
However, Troemel teaches assessing whether the entrance has three or more lanes lined up in the width direction; three or more lanes (see at least abstract, [0015]-[0016]: the spiralabout provides one fewer approach lane on each approach than the number of approach legs (i.e. three (3) approach lanes per for a four-approach intersection). The number of circulating lanes is 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Okusa by incorporating assessing whether the entrance has three or more lanes lined up in the width direction; three or more lanes as taught by Troemel in order to enhance the capacity of both the approaches and the departures.

Claim(s) 5-6, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okusa in view of Weiser, and further in view of WO 2006/109471 A1 (“Nambata”). 
As per claim 5, Okusa describes when a vehicle enters a roundabout having a relatively large diameter and having two or more traffic lanes (see at least abstract, [0006], [0045]) and discloses when an assessment has been made that the exit is present in the front-facing direction of the entrance, the entrance position can be set to any position (see at least abstract, [0055]-[0057], Fig. 4b).  
Okusa does not explicitly disclose assessing whether an outer diameter dimension of the circulatory roadway is equal to or greater than a first prescribed value at which a distance needed for lane changing within the circulatory roadway can be ensured; when an assessment has been made that the outer diameter dimension is equal to or greater than the first prescribed value, the setting of the entrance position is performed based on the relative positional relationship between the entrance and the exit. 

when an assessment has been made that the outer diameter dimension is equal to or greater than the first prescribed value, the setting of the entrance position is performed based on the relative positional relationship between the entrance and the exit (see at least abstract, [0032]-[0034]: when entering the runabout, the navigation control unit 300 instructs to enter the outer lane of the runabout, [0048]-[0049]: it is possible to determine the presence or absence of guidance based on the size of the runabout, to perform guidance processing when the runabout is larger than a certain level; it is possible to select and guide an appropriate lane from among a plurality of lanes in the runabout according to the state of the runabout). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Okusa by incorporating assessing whether an outer diameter dimension of the circulatory roadway is equal to or greater than a first prescribed value at which a distance needed for lane changing within the circulatory roadway can be ensured; when an assessment has been made that the outer diameter dimension is equal to or greater than the first prescribed value, the setting of the entrance position is performed based on the relative 

As per claim 6, Okusa describes when a vehicle enters a roundabout having a relatively large diameter and having two or more traffic lanes (see at least abstract, [0006], [0045]) and discloses when an assessment has been made that the exit is present in the front-facing direction of the entrance, the entrance position can be set to any position (see at least abstract, [0055]-[0057], Fig. 4b).  
Okusa does not explicitly disclose assessing whether a width dimension of the circulatory roadway is equal to or greater than a second prescribed value at which lane changing in the circulatory roadway is enabled; when an assessment has been made that the width dimension is equal to or greater than the second prescribed value, the setting of the entrance position is performed based on the relative positional relationship between the entrance and the exit. 
However, Nambata teaches assessing whether a width dimension of the circulatory roadway is equal to or greater than a second prescribed value at which lane changing in the circulatory roadway is enabled (see at least abstract, [0032]-[0034]: when entering the runabout, the navigation control unit 300 instructs to enter the outer lane of the runabout, [0043]-[0049]: If it is determined that the exit is thick and road (step S905: Yes), the process proceeds to step S902. In other words, if the exit exit and the exit before the exit are thick, the lane is changed after passing the exit before the exit, and the exit is a narrow road, while the exit before the exit is thick and the road before the exit Change lanes before exit; it is possible to determine the presence or absence of guidance based on the size of the runabout, to perform guidance processing when the runabout is larger than a certain level; it is possible to select and guide an 
when an assessment has been made that the width dimension is equal to or greater than the second prescribed value, the setting of the entrance position is performed based on the relative positional relationship between the entrance and the exit (see at least abstract, [0032]-[0034]: when entering the runabout, the navigation control unit 300 instructs to enter the outer lane of the runabout, [0043]-[0049]: If it is determined that the exit is thick and road (step S905: Yes), the process proceeds to step S902. In other words, if the exit exit and the exit before the exit are thick, the lane is changed after passing the exit before the exit, and the exit is a narrow road, while the exit before the exit is thick and the road before the exit Change lanes before exit; it is possible to determine the presence or absence of guidance based on the size of the runabout, to perform guidance processing when the runabout is larger than a certain level; it is possible to select and guide an appropriate lane from among a plurality of lanes in the runabout according to the state of the runabout). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Okusa by incorporating assessing whether a width dimension of the circulatory roadway is equal to or greater than a second prescribed value at which lane changing in the circulatory roadway is enabled; when an assessment has been made that the width dimension is equal to or greater than the second prescribed value, the setting of the entrance position is performed based on the relative positional relationship between the entrance and the exit as taught by Nambata in order to provide appropriate guidance for the driver.


However, Weiser teaches wherein when the entrance position can be set to any position, the entrance position is set on an extension line extending along a travel roadway from a current position of the host vehicle (see at least abstract, [0424]: as the host vehicle approaches traffic circle 4301, the navigational processors may receive a first directional indicator 4305/distance estimate 4307 pair that may assist the processor(s) in determining an appropriate planned trajectory for entering the traffic circle, Fig. 43).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Okusa by incorporating wherein when the entrance position can be set to any position, the entrance position is set on an extension line extending along a travel roadway from a current position of the host vehicle as taught by Weiser in order to provide sufficient information for entering a traffic circle, navigating around a traffic circle, and achieving suitable orientation for exiting at an intended location from the traffic circle (see at least Weiser [0432]).

As per claim(s) 9, Okusa discloses wherein the setting of the entrance position is performed based on a presence of radial roadways obtained from the positional relationship between the entrance and the exit (see at least abstract, [0055]-[0057]: When the judgments are made that the entry road 20d has two or more traffic lanes, and that the optimum outlet is on the right side 20a of the roundabout 20 as shown in FIG. 5(a), or on the far side 20b of the 
the entrance position is set to the left of the widthwise center position of the entrance in cases in which the advancing direction within the circulatory roadway is counterclockwise (see at least abstract, [0055]-[0057]: When the judgments are made that the entry road 20d has two or more traffic lanes, and that the optimum outlet is on the right side 20a of the roundabout 20 as shown in FIG. 5(a), or on the far side 20b of the roundabout 20 as shown in FIG. 5(b), the vehicle navigation apparatus informs the driver about the optimum traffic lane of the entry road 20d to ensure that the automotive vehicle travels along the right side lane of the entry road 20d and the outward turning lane of the roundabout 20. When, on the other hand, the judgments are made that the entry road 20d has two or more traffic lanes, and that the optimum outlet is on the left side 20c of the roundabout 20 as shown in FIG. 5(c), or on the near side 20d of the roundabout 20 as shown in FIG. 5(d), the vehicle navigation apparatus informs the driver about the optimum traffic lane of the entry road 20d to ensure that the automotive vehicle travels along the left side lane of the entry road 20d and the inward turning lane of the roundabout 20).

However, Nambata teaches when an assessment has been made that a plurality of radial roadways are present between the entrance and the exit, the entrance position is set to the right of the widthwise center position of the entrance in cases in which an advancing direction within the circulatory roadway is clockwise (see at least abstract, [0031]-[0034]: navigation control unit 300 searches for the exit number of the road that is the exit when exiting the runabout, and guides the exit number 8 to the driver. Then, the vehicle traveling along the route 60 moves to the right lane through the route 61 and enters the runabout along the route 62. Then enter the runabout and drive on Route 63; vehicle traveling along the route 50 moves to the right lane by passing the route 51, and enters the runabout along the route 52. Next, when entering the runabout, the navigation control unit 300 instructs to enter the inner lane. Then enter the runabout and follow Route 53). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Okusa by incorporating when an assessment has been made that a plurality of radial roadways are present between the entrance and the exit, the entrance position is set to the right of the widthwise center position of the entrance in cases in which an advancing direction within the circulatory roadway is clockwise as taught by Nambata in order to provide appropriate guidance for the driver.


the entrance position is set to the left of the widthwise center position of the entrance in cases in which the advancing direction within the circulatory roadway is counterclockwise (see at least abstract, [0055]-[0057]: When the judgments are made that the entry road 20d has two or more traffic lanes, and that the optimum outlet is on the right side 20a of the roundabout 20 as shown in FIG. 5(a), or on the far side 20b of the roundabout 20 as shown in FIG. 5(b), the vehicle navigation apparatus informs the driver about the optimum traffic lane of the entry road 20d to ensure that the automotive vehicle travels along the right side lane of the entry road 20d and the outward turning lane of the roundabout 20. When, on the other hand, the judgments are made that the entry road 20d has two or more traffic lanes, and that the optimum outlet is on the 
Okusa does not explicitly disclose when an assessment has been made that radial roadways are present between the entrance and the exit and an assessment has been made that there is a high degree of crowding of vehicles entering the circulatory roadway from the radial roadways, the entrance position is set to the right of the widthwise center position of the entrance in cases in which the advancing direction within the circulatory roadway is clockwise. 
However, Nambata teaches when an assessment has been made that radial roadways are present between the entrance and the exit and an assessment has been made that there is a high degree of crowding of vehicles entering the circulatory roadway from the radial roadways, the entrance position is set to the right of the widthwise center position of the entrance in cases in which the advancing direction within the circulatory roadway is clockwise (see at least abstract, [0031]-[0034]: navigation control unit 300 searches for the exit number of the road that is the exit when exiting the runabout, and guides the exit number 8 to the driver. Then, the vehicle traveling along the route 60 moves to the right lane through the route 61 and enters the runabout along the route 62. Then enter the runabout and drive on Route 63; vehicle traveling along the route 50 moves to the right lane by passing the route 51, and enters the runabout along the route 52. Next, when entering the runabout, the navigation control unit 300 instructs to enter the inner lane. Then enter the runabout and follow Route 53, [0047]: it is also possible to select a lane according to the traffic volume at the exit. For example, if there is a lot of traffic in front of the exit, you can change the lane to the outer lane after passing the road in front of it. In addition, if a 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Okusa by incorporating when an assessment has been made that radial roadways are present between the entrance and the exit and an assessment has been made that there is a high degree of crowding of vehicles entering the circulatory roadway from the radial roadways, the entrance position is set to the right of the widthwise center position of the entrance in cases in which the advancing direction within the circulatory roadway is clockwise as taught by Nambata in order to provide appropriate guidance for the driver.

As per claim(s) 11, Okusa does not explicitly disclose wherein assessing whether a lane change toward the entrance position can be smoothly executed by the time the host vehicle arrives at the entrance when the entrance position has been set to a position deviated from an extension line extending along the travel roadway from the current position of the host vehicle; and when an assessment has been made that the lane change can be smoothly executed, execution of the lane change is allowed. 
However, Nambata teaches wherein assessing whether a lane change toward the entrance position can be smoothly executed by the time the host vehicle arrives at the entrance when the entrance position has been set to a position deviated from an extension line extending along the travel roadway from the current position of the host vehicle; and when an assessment has been made that the lane change can be smoothly executed, execution of the lane change is allowed (see at least abstract, [0031]-[0034]: navigation control unit 300 searches for the exit number of 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Okusa by incorporating wherein assessing whether a lane change toward the entrance position can be smoothly executed by the time the host vehicle arrives at the entrance when the entrance position has been set to a position deviated from an extension line extending along the travel roadway from the current position of the host vehicle; and when an assessment has been made that the lane change can be smoothly executed, execution of the lane change is allowed as taught by Nambata in order to provide appropriate guidance for the driver.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180059670 (“Nilsson”) discloses determining longitudinal and lateral trajectories for planning smooth and dynamically feasible trajectories, applicable to general traffic situations, both highway and urban traffic situation maneuvers such as lane changes, intersection crossing, and roundabout entry (see at least abstract, [0036]).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668